Citation Nr: 0021452	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-06 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than July 7, 1994 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an effective date earlier than July 7, 1994 
for the grant of service connection for PTSD.  

This matter was remanded by the Board in January 1998 for 
further development, to include treatment records, stressor 
verification, including Morning Reports, and a possible 
psychiatric examination.  The Board is satisfied that the 
Remand directives were satisfied and that no further 
development in this case is necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's claim of entitlement to service connection 
for PTSD was received on January 30, 1992.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of January 
30, 1992 for the grant of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.340 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Clinical evidence of PTSD includes VA outpatient records 
extending from 1991 to 1992 that reflect treatment for 
symptomatology associated with PTSD.  

A military history dated in January 1992 reveals details 
regarding the veteran's exposure in combat during his period 
of service in Vietnam.  

The veteran initially claimed entitlement to service 
connection for PTSD in January 1992 and was denied the same 
in a rating decision dated in February 1993.  The denial was 
based on a lack of evidence of combat and verified stressors.  
The veteran submitted his notice of disagreement (NOD) in May 
1993 and a statement of the case (SOC) was issued with VA 
Form 9 in August 1993.  The veteran did not perfect his 
appeal.  The RO issued a subsequent rating decision and 
supplemental statement of the case (SSOC) dated in September 
1993, which continued the prior decision.  A second VA Form 9 
was attached, but not returned.  

VA outpatient records dated in 1993 to 1994 disclose ongoing 
treatment plans for PTSD associated symptomatology.  

From July to September 1994, the veteran was hospitalized for 
various disabilities including PTSD.  Included in a 
recitation of his illness, the veteran noted multiple sources 
of trauma and signs and symptomatology of PTSD since his 
discharge.  Included in his past medical history is that the 
veteran had been hospitalized two times for psychiatric care 
and had a history of prior suicidal behavior.  On discharge, 
the examiner indicated that the veteran required a period of 
readjustment prior to returning to his activities, given the 
severity of his PTSD symptoms.  

In September 1994, the veteran submitted his claim to reopen 
his service connection claim for PTSD.  

VA outpatient records dated from 1994 to 1998 reflect ongoing 
treatment and therapy sessions for PTSD symptomatology.  

A lay statement dated in January 1998 discloses that the 
veteran participated in multiple combat reconnaissance 
missions, frequently subjected to acts of sabotage.  The 
statement also reveals that the veteran was present during 
mortar attacks and found the body of another enlisted unit 
member.  

The Board remanded this issue in January 1998 for further 
development.  

In February 1998, the RO granted service connection for PTSD 
and assigned a 100 percent evaluation effective from July 7, 
1994.  

II. Pertinent Law and Regulations

Generally speaking, the controlling rules and law provide 
that the effective date of an original claim, a reopened 
claim, or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  
Should the application for compensation be received by the 
adjudicating agency within one year from discharge from 
service, the effective date of such award shall be the day 
following the date of discharge or release.  

Where a dispute arises as to the content of a record and 
documents proffered by the veteran were within the control of 
the Secretary of VA and could reasonably have been expected 
to be part of the record and determinative of the claim, the 
Secretary then had constructive knowledge of those items and 
such evidence is considered to have been part of the record 
at the time of the decision.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

If new and material evidence is presented or secured prior to 
the expiration of the appeal period, it must be considered to 
have been filed in connection with the original claim (in 
this case, January 1992) which was pending at the beginning 
of the appeal period.  See 38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 3.156(b); see also Muehl v. West, 13 Vet. 
App. 159 (1999).  

III. Analysis

The Board finds that the veteran has presented a plausible 
claim and that VA has satisfied its duty to assist in the 
development of facts pertinent to the claim.  There are no 
areas in which further development may be beneficial.  38 
U.S.C.A. § 5107(a).

The Board has concluded that the veteran is entitled to an 
earlier effective date than July 7, 1994 for the grant and 
100 percent evaluation of PTSD.  As noted above, on January 
30, 1992, the RO received the veteran's original claim of 
entitlement to service connection for his PTSD and denied the 
same in February 1993.  At that time, the RO denied the 
veteran's claim based on a lack of evidence that he had 
served in combat and a lack of verifiable combat stressors.  
The veteran did submit his NOD; however, he did not perfect 
his appeal on that matter.  In such cases, generally 
speaking, such decision would become final.  See 38 C.F.R. §  
20.1103 (1999).  

Nonetheless, the Board has determined that the submission of 
VA clinical records dated from 1991 forward, which are 
indicative of ongoing treatment for PTSD symptomatology 
associated with his combat experiences and thus, overall, are 
suggestive of entitlement to service connection, prevent the 
February 1993 decision from becoming final.  See Muehl v. 
West at 159.  Essentially, in view of the fact that the 
pertinent records were VA outpatient records, such records 
were in the constructive possession of VA at the time of that 
rating decision.  See Bell v. Derwinski at 611.  Thus, the 
evidence is determined to have been received within the one-
year appeal period, and as such, received in conjunction and 
considered with the earlier claim.  Muehl at 159.  

Thus, based on the controlling law and the evidence of 
record, the claim for service connection is the date of 
receipt of the original claim on January 30, 1992.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of January 30, 1992 for the grant of 
service connection for PTSD is granted.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

